 



Exhibit 10.11
Perot Systems Corporation
2001 Long Term Incentive Plan
Unit Certificate
Restricted Stock Unit Agreement
Awardee:
ID #:
Grant Date:
Award Shares:

     
Vesting Schedule:
  20% of the Award Shares will become vested on each of the first five
anniversaries of the Grant Date, provided that Awardee receives, using the
methodology selected by the Committee, a “satisfactory” or better performance
evaluation for the calendar year preceding the applicable anniversary.
 
   
Expiration Date:
  The earlier of (i) seventh anniversary of the Grant Date, (ii) the Awardee’s
Severance Date (as such term is defined in the Plan), or (iii) any other date on
which the Stock Award terminates under the Award Agreement or Plan.

You have been awarded a Stock Award under Perot Systems Corporation’s 2001
Long-Term Incentive Plan (“Plan”), subject to the terms and conditions of
(i) this Unit Certificate and the form of Restricted Stock Unit Agreement in
effect on the Grant Date (collectively, the “Award Agreement”), and (ii) the
Plan.
The Award Agreement, the Plan, and the Prospectus relating to the Plan are
available for your review on the Perot Systems stock department website at
https://train.ps.net/StockAdministration/options/planDocs.html. Perot Systems’
filings with the United States Securities and Exchange Commission are available
on the Company’s website at http://www.perotsystems.com/investors/. If you have
difficulty accessing any of these websites or would like to receive (at no cost)
a paper copy of these documents, please contact the Stock Administration
Department at +1 (972) 577-5670 or by e-mail to Stock-Dept@ps.net.
By accepting Restricted Stock, or asserting or attempting to assert any rights
or privileges, under the Award Agreement, you:

  •   agree to be bound by the terms of the Award Agreement and the Plan;     •
  acknowledge receiving an electronic or paper copy of (1) the Plan, (2) the
Prospectus for the Plan, and (3) the Company’s most recent Annual Report on Form
10-K and Quarterly Report on Form 10-Q which have been filed with the United
States Securities and Exchange Commission; and     •   consent to receiving
delivery of the all required documents and future communications relating to the
Plan or the Award Agreement via TRAIN or other electronic transmission; and
agree to provide Perot Systems with up-to-date electronic contact information.

If you wish to reject this award, please contact the Stock Administration
Department within 60 days after the Grant Date.

                      PEROT SYSTEMS CORPORATION   ASSOCIATE NAME    
 
                   
By:
                                     
 
  Peter A. Altabef                
 
  Chief Executive Officer       Date:        
 
                   

         
Unit Certificate
      Adopted for Awards granted
Restricted Stock Unit Agreement
  Page 1 of 6   on or after 28Sept2006

 



--------------------------------------------------------------------------------



 



Perot Systems Corporation
2001 Long-Term Incentive Plan
Restricted Stock Unit Agreement
1. General.

  (a)   The terms and conditions set forth below, together with a certificate
issued by the Company (“Unit Certificate”) setting forth the name of the person
(the “Awardee”) to whom the Company has granted units representing the number of
shares of Restricted Stock that may be issued to the Awardee (the “Unit Shares”)
and the dates on which such Unit Shares may be issued, constitute this
Restricted Stock Unit Agreement (“Award Agreement”).     (b)   The terms and
conditions of the Perot Systems Corporation 2001 Long-Term Incentive Plan
(“Plan”), except Sections 9, 10, 12 and 13 of the Plan, are incorporated by
reference into this Award Agreement and, unless provided otherwise in this Award
Agreement, will apply to the Unit Shares. Capitalized terms used in this Award
Agreement will have the meanings given such terms in the Plan, unless they are
defined differently in this Award Agreement.     (c)   English Language. This
Agreement has been written in English, which language will control in all
respects. No translation of this Agreement into any other language will be of
any force or effect in its interpretation or in a determination of the intent of
either party. Each party waives, to the maximum extent permitted by applicable
law, any right it may have under the laws of any country or other jurisdiction
to have this Agreement written in any other language.

2. Grant, Vesting, Issuance, Restrictions and Taxes.

  (a)   Subject to the terms and conditions of this Award Agreement, the Company
shall credit to a separate account maintained on the books of the Company
(“Account”) a number of units equal to the number of Unit Shares. On any date,
the value of each Unit Share shall equal the Fair Market Value of a Share.    
(b)   The interest of Awardee in the Unit Shares will vest, if at all, in one or
more installments for a portion of the Unit Shares (“Vested Shares”) on the
dates, or upon satisfaction of the conditions, specified as the “Vesting
Schedule” in the Unit Certificate, provided that no installment of Unit Shares
will become vested on or after any date, or upon satisfaction of any condition
on or after any date, after the Awardee’s Severance Date, except as provided in
Section 11(b), (c), (d) or (e) of the Plan. If any of the conditions specified
in the Vesting Schedule are not satisfied, the portion of the Award Shares
subject to such condition shall not vest and will be forfeited.     (c)   The
Company shall issue electronically to an account designated by Awardee the
number of Shares equal to the number of Vested Shares that have not previously
been issued to Awardee or, if no such account has been designated, shall issue
to Awardee one or more certificates representing such number of Shares, in
either case, within 10 business days after the later of the applicable vesting
date and any payments required under Section 2(e) below.     (d)   Without the
Company’s prior written consent, Awardee shall not sell, assign, give, exchange,
pledge, hypothecate or otherwise transfer, more than 70% of the number of Vested
Shares issued to Awardee on a particular date, unless, during the period that
Awardee is an officer of the Company, he or she holds at least the number of
shares specified under the Committee’s Common Stock ownership guidelines for
Awardee.     (e)   Awardee (or any other person entitled to receive Shares under
this Unit Agreement) shall deliver to the Company, before the Vested Shares
described in clause (c) above are issued and otherwise in accordance with the
procedures established by the Administrator from time to time, full payment for
all federal, state and local income, employment and other taxes required to be
withheld by the Company or the Employer in connection with the issuance of such
Vested Shares. Awardee will bear all risks and all costs and expenses associated
with any delay in receiving such Vested Shares. The Administrator shall
determine the acceptable form of consideration for the payment of such taxes
which shall include cash,

         
Unit Certificate
      Adopted for Awards granted
Restricted Stock Unit Agreement
  Page 2 of 6   on or after 28Sept2006

 



--------------------------------------------------------------------------------



 



      checks and wire transfers (denominated in U.S. Dollars or other currency
the Administrator determines is acceptable), and may, but are not required to,
include (i) Shares which have been owned by the Awardee for more than six months
on the date of surrender, and have a Fair Market Value on the date of surrender
not less than the applicable taxes, (ii) any combination of the foregoing
methods of payment; or (iii) such other consideration and method of payment
permitted by Applicable Laws.     (f)   If on any date the Company shall pay any
dividend on Common Stock (other than a dividend payable in Common Stock), the
number of Unit Shares credited to the Account shall as of such date be increased
by a number equal to: (a) the product of the number of Unit Shares credited to
the Account which represent unissued Vested Shares as of the record date for
such dividend, multiplied by the per share amount of any dividend (or, in the
case of any dividend payable in property other than cash, the per share value of
such dividend, as determined in good faith by the Committee), divided by (b) the
Fair Market Value of a Share on the payment date of such dividend. In the case
of any dividend declared on Common Stock which is payable in Common Stock, the
number of Unit Shares credited to the Account shall as of such date be
increased, notwithstanding the provisions of Section 15(a) of the Plan, by a
number equal to the product of (x) the aggregate number of Unit Shares credited
to the Account which represent unissued Vested Shares as of the record date for
such dividend, multiplied by (y) the number of Shares (including any fraction
thereof) payable as a dividend on a Share. Unit Shares representing dividends
(including fractional shares) shall vest, if at all, on the same date the
related non-dividend Unit Shares vest.     (g)   Notwithstanding Section 11(f)
of the Plan, Awardee shall have no rights equivalent to those of a stockholder,
and shall not be a stockholder upon his or her acceptance of this Stock Award,
with respect to any Unit Shares, whether or not they are Vested Shares. Such
rights shall arise only upon issuance of Vested Shares in accordance with
Section 2(c).

3.   Restrictions on Assignment. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, personal
representatives, successors, and assigns. This Stock Award may not be sold,
assigned, given, exchanged, pledged, hypothecated or otherwise transferred by
Awardee except by will or the laws of descent and distribution or with the
written consent (executed in ink on paper) of the Administrator. The Vested
Shares described in Section 2(c) above may be issued only to (i) Awardee,
(ii) the executor or administrator of Awardee’s estate (or, if Awardee has
designated a beneficiary in accordance with Section 17 of the Plan, such
beneficiary) following his or her death, or (iii) the guardian of Awardee’s
property if one is appointed by reason of Awardee’s Total Disability. The
Company is not obligated to recognize any purported sale, assignment, gift,
exchange, pledge, hypothecation or other transfer, in violation of this
Section 3 and, unless it elects to do otherwise, may treat any such purported
sale, assignment, gift, exchange, pledge, hypothecation or transfer as null,
void, and of no effect.   4.   No Guarantee of Continued Employment. Awardee
acknowledges and agrees that this Award Agreement and the transactions it
contemplates do not constitute an express or implied promise of continued
employment by the Company or his or her Employer for any period or at all and
shall not interfere with Awardee’s right or the Company’s or the Employer’s
right to terminate Awardee’s employment relationship at any time, with or
without cause. Awardee further acknowledges and agrees that this Award, and
Awardee’s right to receive Shares, will terminate in accordance with the terms
of this Award Agreement and the Plan if Awardee ceases to provide services to
the Company or its Subsidiaries or Affiliates as an employee or consultant.

         
Unit Certificate
      Adopted for Awards granted
Restricted Stock Unit Agreement
  Page 3 of 6   on or after 28Sept2006

 



--------------------------------------------------------------------------------



 



5.   Communications.

  (a)   All communications from Awardee to the Administrator, the Company or the
Employer will be deemed delivered on the day the notice or other communication
is received in tangible written form addressed to the Stock Administration
Department at the Company’s corporate headquarters address. All communications
to Awardee from the Administrator, the Company or the Employer will be deemed
delivered on the day the notice or other communication is (i) personally
delivered to Awardee, (ii) electronically transmitted to Awardee to the last
known electronic transmission address of Awardee, or (iii) placed in the
official government mail of the country of the sender in an envelope with proper
postage paid addressed to the last known address of that person as reflected in
the Company’s personnel or stock records. Either party may at any time change
its address for notification purposes by giving the other written notice of the
new address and the date upon which it will become effective.     (b)   Consent
to Electronic Delivery of Communications, Plan Documents and Prospectuses. By
exercising any rights or privileges, or attempting to exercise any rights or
privileges, under this Award Agreement, Awardee will be deemed to consent to
receiving copies of all communications relating to the Plan and this Award
Agreement by electronic transmission, including but not limited to the
Prospectus relating to the Plan, all participation materials, and all other
documents required to be delivered in connection with the Plan. Upon request,
the Company will provide any such documents to Awardee (at no cost) in tangible
written form.

6.   Disputes and Governing Law.

  (a)   This Award Agreement shall be governed by and construed in accordance
with the substantive law of the state of Delaware, without regard to the choice
of law rules in such state. This Agreement shall be deemed to have been entered
into and wholly performed in Dallas County, Texas. Any action to enforce the
provisions of, or otherwise relating to, this Agreement shall be brought in the
state or federal courts having jurisdiction in Dallas County, Texas. By
exercising any rights or privileges, or attempting to exercise any rights or
privileges, under this Award Agreement, Awardee consents to the personal
jurisdiction of such courts in any such action. Venue of any disputes relating
to this Agreement shall be in Dallas County, Texas.     (b)   If any legal
proceeding is brought to enforce or interpret the terms of this Agreement, the
prevailing party will be entitled to reasonable attorneys’ fees, costs, and
necessary disbursements in addition to any other relief to which that party may
be entitled.     (c)   If any provision of this Agreement is held invalid or
unenforceable for any reason, the validity and enforceability of all other
provisions of this Agreement will not be affected. The section headings used
herein are for reference and convenience only and do not affect the
interpretation of this Agreement. This Award Agreement (including the Unit
Certificate), together with the Plan, constitutes the entire agreement between
the parties with respect to its subject matter and may be waived or modified
only in writing.

7.   Non-Competition and Non-Disclosure. Awardee acknowledges that: (i) in the
course and as a result of employment with the Company or the Employer, Awardee
will obtain special training and knowledge and will come in contact with the
Company’s or the Employer’s current and potential customers, which training,
knowledge, and contacts would provide invaluable benefits to competitors of the
Company and the Employer; (ii) the Company and the Employer are continuously
developing or receiving Confidential Information, and that during Awardee’s
employment he or she will receive Confidential Information from the Company, the
Employer, and their respective customers and suppliers and special training
related to the Company’s and the Employer’s business methodologies; and
(iii) Awardee’s employment by the Employer creates a relationship of trust that
extends to all Confidential Information that becomes known to Awardee.
Accordingly, and in consideration of this Award, Awardee agrees that the Company
and the Employer will be entitled to terminate all rights to the Award and to
exercise the rights specified in Section 8 below if Awardee does any of the
following without the prior written consent of the Company or the Employer:

  (a)   while employed by the Company or the Employer or within one year
thereafter:

         
Unit Certificate
      Adopted for Awards granted
Restricted Stock Unit Agreement
  Page 4 of 6   on or after 28Sept2006

 



--------------------------------------------------------------------------------



 



  (i)   competes with, or engages in any business that is competitive with, the
Company or the Employer within 250 miles of any location at which Awardee was
employed by or provided services to the Company or the Employer;     (ii)  
solicits or performs services, as an employee, independent contractor, or
otherwise, for any person (including any Affiliate or Subsidiary of that person)
that is or was a customer or prospect of the Company or the Employer during the
two years before Awardee’s Severance Date if Awardee solicited business from or
performed services for that customer or prospect while employed by the Company
or the Employer; or     (iii)   recruits, hires, or helps anyone to recruit or
hire anyone who was an employee of the Company or any Affiliate or Subsidiary of
the Company, or of any of their customers for whom Awardee performed services or
from whom Awardee solicited business, within the six months before Awardee’s
Severance Date; or

  (b)   discloses or uses any Confidential Information, except in connection
with the good faith performance of Awardee’s duties as an employee or, solely
with respect to the terms of this Agreement or the Plan, to Awardee’s spouse or
legal or financial advisors; or fails to take reasonable precautions against the
unauthorized disclosure or use of Confidential Information; or solicits or
induces the unauthorized disclosure or use of Confidential Information.

If any court of competent jurisdiction finds any provision of this Section 7 to
be unreasonable, then that provision shall be considered to be amended to
provide the broadest scope of protection to the Company that such court would
find reasonable and enforceable. For purposes of this Section 7, the term
“Confidential Information” means all written, machine reproducible, oral and
visual data, information and material, including but not limited to the terms of
this Agreement and the Plan, business, financial and technical information,
computer programs, documents and records (including those that Awardee develops
in the scope of his or her employment) that (i) the Company, its Affiliates and
Subsidiaries, or any of their respective customers or suppliers treats as
proprietary or confidential through markings or otherwise, (ii) relates to the
Company, its Affiliates and Subsidiaries, or any of their respective customers
or suppliers or any of their business activities, products or services
(including software programs and techniques) and is competitively sensitive or
not generally known in the relevant trade or industry, or (iii) derives
independent economic value from not being generally known to, and is not readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use. Confidential Information does not include any
information or material that is approved by the Company or its Affiliates or
Subsidiaries for unrestricted public disclosure.

8.   Right to Buy Back Stock and to Require Payback of Certain Profits.

  (a)   If the Administrator (i) discovers that Awardee has engaged in any
conduct prohibited by Section 7 or (ii) determines, in its sole discretion, that
Awardee’s employment by the Company or any of its Affiliates or Subsidiaries
terminated or, if the relevant facts been known at the time, would have been
terminated for Substantial Misconduct, then the Company will have the right for
150 days after the Administrator discovers or determines the relevant facts
(A) to cancel the issuance of any unissued Vested Shares, (B) to buy from
Awardee, at a purchase price equal to the Fair Market Value on the Grant Date,
any Shares issued to Awardee that vested on or after the date two years before
the date the Administrator discovered the relevant facts, and (C) to require
Awardee to pay to the Company the Net Investment Proceeds with respect to any
Shares that have been sold or otherwise transferred by Awardee that the Company
has the right to buy pursuant to clause (B) above. For purposes of this
Section 8, “Substantial Misconduct” means termination of employment for conduct
resulting in a felony conviction of Awardee; actions involving moral turpitude,
theft, or dishonesty in a material matter; breach of any obligation under
Section 7 of this Agreement; or failure by Awardee to carry out the directions,
instructions, policies, rules, regulations, or decisions of the Company’s or the
Employer’s Board of Directors including, without limitation, those relating to
business ethics and the ethical conduct of the business of the Company and its
Affiliates and Subsidiaries. For purposes of this Section 8, “Net Investment
Proceeds,” with respect to any Share sold or otherwise transferred by Awardee or
Awardee’s successor in interest, means the greater of the value of the gross
proceeds received for such share or the Fair Market Value of such Share on the
date of sale or transfer less, in either case, (i) any reasonable and customary
commission paid for the sale or transfer, and (ii) the verified amount of any
income taxes

         
Unit Certificate
      Adopted for Awards granted
Restricted Stock Unit Agreement
  Page 5 of 6   on or after 28Sept2006

 



--------------------------------------------------------------------------------



 



      paid or payable on the sale or transfer. Notwithstanding Section 11(a) of
the Plan, Vested Shares shall not be held in escrow.     (b)   The Company may
exercise its right by notifying Awardee of its election to exercise its right
within such 150-day period. Awardee shall tender to the Company, within 10 days,
the applicable Shares together with a duly executed stock power attached in
proper form for transfer and/or a cashiers or certified check in the amount of
the Net Investment Proceeds. If any such Shares or Net Investment Proceeds are
not tendered within 10 days, the Company may cancel any outstanding certificate
representing such Shares. The Company shall tender the purchase price for
tendered Shares within five business days after the Shares are tendered to the
Company or the Company cancels the applicable certificate, whichever occurs
first.

9.   No Section 83(b) Election. Awardee shall not make an election under Section
83(b) of the Code without the Company’s prior written consent.

         
Unit Certificate
      Adopted for Awards granted
Restricted Stock Unit Agreement
  Page 6 of 6   on or after 28Sept2006

 